DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’s Arguments in Argument/Remarks dated 6/15/2022 are persuasive, particularly regarding that the claims are distinguished over the prior art reference U.S. Pub. No. 2019/0042825 to He with regard to the low pass filter (see Applicant’s Remarks at pages 5-6).  The He reference was cited to teach the low pass filter claim element, now incorporated into claim 1 and reciting, “a low pass filter configured to pass the DC component from a signal obtained by multiplying the electrical signal that has passed through the band pass filter by the modulation signal synchronized with the electrical signal, with a frequency lower than the predetermined frequency band being a cutoff frequency.”  Applicant argued that the digital filter 136, cited from the He reference, is only described as being used to define regions corresponding to two opposite characteristics of the biometric object to generate a biometric image and is not described as function as a low pass filter.  The prior art of record does not teach all of the limitations of the currently amended claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697